Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	This office action is in response to applicant’s response filed 2/1/22. Claims 1-4 and 6-17 are pending with claims 1, 9 and 14 in independent form.

Terminal Disclaimer
The terminal disclaimer filed on 2/1/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending application no. 17/021,347, now US Pat. No. 11,270,174 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A mobile device comprising: a memory for storing transaction data; a communication network interface for connecting the mobile device to a network, wherein one or more parts of the transaction data are received at the mobile device via the network; a smartcard circuit that produces a time-varying magnetic field corresponding to the transaction data; a conductor from which the time-varying magnetic field emanates; and a driver circuit that controls transmission of the time-varying magnetic field. With respect to claim 9 and all its dependencies, A method for conducting a transaction by a mobile device, the method comprising: receiving at the mobile device a communication over a network, wherein the communication comprises transaction data; storing the transaction data in a memory of the mobile device; producing a time-varying magnetic field using a smartcard circuit, wherein the time-varying magnetic field corresponds to the transaction data; and controlling transmission of the time-varying magnetic field from a conductor using a driver circuit. With respect to claim 14 and all its dependencies, A method for authorizing a transaction by a mobile device, the method comprising: receiving a request over a communication network for authorization of a financial card transaction, wherein the request for authorization comprises financial card transaction information, and further wherein the financial card transaction Application No. 17/243,4583 Examiner: HAUPT Docket No. 18.P115.001US9.11Art Unit: 2876information corresponds to transaction data received at a point-of-sale (POS) device from a mobile device that produces a time-varying magnetic field corresponding to the transaction data; and sending authorization of the transaction over the communication network. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH